The Memorandum of Decision dated November 8, 1999, as supplemented by the Supplemental Judgment dated November 9, 1999, is corrected in accordance with Plaintiff's motion therefor dated November 11, 1999.
The corrections to the Memorandum of Decision dated November 8, 1999, are as follows:
1.  Page 2: Parcel Five is a commercial property.
2.  Page 4: The limited strict foreclosure was requested by the Defendants.
The Corrected Memorandum of Decision dated November 8, 1999, together with a copy of the Supplemental Judgment dated November 9, 1999, is annexed hereto.
David L. Fineberg Superior Court Judge